        Case 1:17-cv-00099-JKB Document 339 Filed 09/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                       *

       Plaintiff,                               *

       v.                                       *             CIVIL NO. JKB-17-0099

BALTIMORE POLICE                                *
DEPARTMENT, et al.,
                                                *
       Defendants.
                                               ***

                             AMENDED SCHEDULING ORDER

       On November 22, 2019, this Court entered a Scheduling Order setting dates for public

hearings and dates and topics for monthly conferences under the Third-Year Monitoring Plan.

(ECF No. 265.) That Order is hereby AMENDED as follows:

            •   The quarterly public hearing scheduled for October 22, 2020 at 10:00 a.m. is

                rescheduled for October 29, 2020 at 10 a.m.

All other dates and topics announced in the forgoing scheduling order remain unchanged.



DATED this 15th day of September, 2020.



                                                     BY THE COURT:



                                                                 /s/
                                                     James K. Bredar
                                                     Chief Judge
